Citation Nr: 1201191	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO. 08-37 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for service connected diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 40 percent evaluation for service connected diabetes mellitus with diabetic retinopathy. The Veteran appealed the assigned rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO/AMC in order to ensure due process.

In July 2009, the RO accepted a December 2008 statement submitted by the Veteran in lieu of a VA Form 9, Appeal to the Board. The Veteran requested a hearing before the Decision Review Officer (DRO) at the RO in the statement. In September 2009, the Veteran was notified that a hearing was scheduled in November 2009 before the DRO at the RO. However, in October 2009, the Veteran's representative requested that the RO "postpone" the scheduled hearing to "afford the opportunity for an informal conference and clarification as to the desires of the [V]eteran." He did not indicate that the Veteran wished to cancel or change his request for a DRO hearing.

A VA informal conference report, dated in November 2009, was included in the claims file. The VA report did not indicate whether the Veteran wished to reschedule his DRO hearing or withdraw his hearing request.

A DRO hearing has not been held, and a review of the record fails to reflect that the Veteran withdrew his hearing request. A Veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. §§ 3.103(a), (c) (2011). Accordingly, the Veteran should be scheduled for a DRO hearing in accordance with his expressed desires. Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.

In the Veteran's December 2008 statement accepted in lieu of a VA Form 9, the Veteran reported that he believed that VA was "faulty" in continuing a 40 percent evaluation for service connected diabetes mellitus because the original evaluation was assigned 19 years previously.

The Veteran's last VA-sponsored QTC examination to assess the severity of his service-connected diabetes mellitus with diabetic retinopathy was in October 2008. This evidence is inadequate to assess the Veteran's current degree of impairment since this examination is over three years old. Therefore, a new VA examination is required to assess the current level of severity of the his disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

1. The RO must schedule the Veteran for a DRO hearing at the RO in accordance with applicable laws and regulations. A copy of the notification to the Veteran of the scheduled hearing must be placed in the record.

2. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for diabetes mellitus, to specifically include, but not limited to, any VA treatment provided after June 2010. The RO/AMC must provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. The RO/AMC must obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA diabetes mellitus examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the Veteran's service connected diabetes mellitus. 

The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of entitlement to a rating in excess of 40 percent for service connected diabetes mellitus with diabetic retinopathy, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


